Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Remarks/Arguments
Applicant’s arguments with respect to claim   prior art rejection have been fully considered but are not persuasive for following reason.

Re: Prior art rejection of independent claims
Applicant argued in substance that prior art does not teach “display the content related to the sight information on a first part of the glass window of the vehicle based on the request, while displaying a current view on a second part of the glass window”

Examiner respectfully disagrees. Cho Fig.7A shows two areas 11 and 21 respectively displaying surround content captured by two cameras (teaches claimed at least one camera). These image can be from different time, i.e. one of 11 and 12 can display the current image the other one can display a past image, given that one of the content can be controlled by numeral “51”/”52” (see Fig.7 and para 107). A details explanation of control is described with respect to Fig.5 and Fig.4C. 

Applicant further argued in substance that Yun does not teach the displayed content is calibrated based on a distance of the glass display from the at least one first image capturing device. According to applicant Yun is only teaching distance between the display and the object/user. Applicant reproduced cited para 183, conveniently omitting the relevant part.

Examiner respectfully disagrees, because Yun in para 183 teaches this limitation (especially note the bold limitation below) 
[0183] If the first and second photographing units 111, 121 are depth cameras, the first detector 112 may detect a distance (d1) to the object and an angle (.theta.1) between the direction of the object and the surface of the transparent display apparatus 100, using the background image photographed at the first photographing unit 111. Further, using the foreground image photographed at the second photographing unit 121, the second detector 122 may detect a distance (d2) to the user and an angle (.theta.2) between the direction of the user and the surface of the transparent display apparatus 100. Although two photographing units 111, 121 are described, a single depth camera may be employed to determine the positions of the transparent display apparatus 100, the user 10, and the object 20 relative to the single depth camera, and hence the positions of the user 10 and the object 20 relative to the transparent display apparatus 100 may be determined

Therefore Yun adjustment/calibration is based on relative positions/distance of the display and camera.
With respect to applicant’s arguments that given the disposition of the camera 111 and 121 of Yun (i.e. on the surface of the glass window), the teaching would not make sense (page 12 of applicant’s remarks).

Examiner respectfully disagrees, the distance between the display and the camera here is the distance of the center line of the glass window and the camera, because the glass window have finite thickness. Applicant’s claim 2 support such interpretation.

Therefore applicant’s arguments are not persuasive.

Re: Prior art rejection of dependent claims
Applicant has presented no additional argument, other than arguments already presented with respect to independent claims. Therefore the arguments are similarly not persuasive.

Re: Second set of rejection
Applicant’s arguments are not persuasive for similar reason.

Following prior arts are considered pertinent to applicant's disclosure.
US 20150321607 A1 (Cho)
US 20170240047 A1 (Candelore)
JP2014096632A (Tatsuhiro)
US 20130265232 A1	(Yun)
US 7598977 B2 (Ryall)
US 20160307056 A1 (automatically recording and displaying video while driver passed through a scene)
US 20170113702 A1 (vehicle windshield display to alert user)
US 20160104437 A1 (vehicle window display, display a shade based on user selection)
US 20180011313 A1	(vehicle display, display surface and size is adjusted based on gesture)
US 10242457 B1 (vehicle window multimedia display based on user gaze detection) 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Yun.

With regards to claims 1 & 11. Cho teaches a device/method for displaying content on a glass window of a vehicle [(para 32)] , the device comprising: a memory; and a processor connected with the memory [(para 94, Fig.2)] and configured to: 
capture sight information of surrounding scenery of the vehicle during a first time period, by using at least one first image capturing device [(para 33, Fig.1A)] ; 
identify a request for displaying content related to the sight information from a user during a second time period after the first time period [(past image is displayed based on user control operation with the arrow or slider {para 83, Fig.8B})] ; and 
display the content related to the sight information on a first part of the glass window of the vehicle based on the request, while displaying a current view on a second [(Fig.7A para 102 & 107. Only one image is controlled, therefore one inside display can be used to see the past image other can be used to see the current image. Also see 7B, para 108)].

Cho does not explicitly show the displayed content is calibrated based on a distance between the glass window and the at least one first image capturing device. 
However, in the same/related field of endeavor, Yun teaches the displayed content is calibrated based on a distance between the glass display and the at least one first image capturing device. [(determine the positions of the transparent display relative to the camera{para 183} hence the position of the user and object to adjust the display {para 181, 184})].
Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because it would enhance user experience. 


Claims 1-5, 7-15, 17-20 rejected under 35 U.S.C. 103 as being unpatentable over Candelore in view of Tatsuhiro in view of Cho in view of Yun.

Regarding Claim 1. Candelore teaches a method of displaying content on a glass window of a vehicle[(the Abstract, Fig.2 & Fig.3)] , the method comprising:	 capturing sight information of surrounding scenery of the vehicle during a first time [(camera capturing surroundings scene and objects of the vehicle{para 9, 54, Fig.3 unit 300})] :	[(para 9, Fig.3 unit 306)] 

Candelore does not explicitly shows identifying a request for displaying content related to the sight information from a user during a second time period after the first time period and the content is based on the request and wherein the displayed content is calibrated based on a distance of the glass window from the at least one first image capturing device.
However, in the same/related field of endeavor, Tatsuhiro teaches identifying a request for displaying content related to the sight information from a user during a second time period after the first time period and the content is based on the request [(when a passenger feels to share a landscape outside vehicle, it is recorded {para 12} and later on displayed {para 43}. Please note passenger’s feeling/desire to share is identified as request (see para 12-18).)] 




Candelore in view of Tatsuhiro does not explicitly show display the content related to the sight information on a first part of the glass window of the vehicle based on the request, while displaying a current view on a second part of the glass window and wherein the displayed content is calibrated based on a distance of the glass window from the at least one first image capturing device.
However, in the same/related field of endeavor, Cho teaches display the content related to the sight information on a first part of the glass window of the vehicle based on the request, while displaying a current view on a second part of the glass window[(Fig.7A para 102 & 107. Only one image is controlled, therefore one inside display can be used to see the past image other can be used to see the current image. Also see 7B, para 108)].
Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because it would enhance user experience. 

Candelore in view of Tatsuhiro in view of Cho does not explicitly show calibrated based on a distance between the glass window and the at least one first image capturing device. 

It should be noted that Candelore does the image displayed on the window is based on the orientation of the camera relative to the vehicle (para 54) and correlated to window display region (para 55); the orientation includes azimuths and elevation dimensions, this is done so that the driver/passenger would see the display same as they are at same relative location and seeing displayed object as if they are looking through the window {para 58}
Additionally, in the same/related field of endeavor, Yun teaches calibrated based on a distance between the glass window and the at least one first image capturing device. [(determine the positions of the transparent display relative to the camera{para 183} hence the position of the user and object to adjust the display {para 181, 184})].

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because it would enhance user experience. 


Candelore does not explicitly teaches however Tatsuhiro additionally teaches with respect to claim 2. The method of claim 1, wherein the request for displaying the content related to the sight information is identified using at least one second image capturing device, wherein the at least one first image capturing device is installed on an exterior of the vehicle or on the glass window, and wherein the at least one second image capturing device is installed in an interior of the vehicle. [(Tatsuhiro teaches ECU(50) realizes sharing of landscape which the passenger determines to share with the drive via an inner camera (5) which captures a face of the passenger, wherein the outside camera (20) is installed on an exterior of the vehicle and the inner camera (5) is installed in an interior of
the vehicle (see paragraphs [0020]-[0026] and figures 1, 3).)] 
Rationally and motivation of combination is similar to claim 4.

Candelore in view of Tatsuhiro additionally teaches with respect to claim 3. The method of claim 2, further comprising capturing coordinates of eyes or a head of the user to emulate rendering of the content to display on the glass window, by using the at least one second image capturing device. [(Tatsuhiro Face detection and/or line of sight of passenger including three-dimensional model of eyeball {para 30-33})] 
Rationally and motivation of combination is similar to claim 4.

Candelore additionally teaches with respect to claim 7. The method of claim 1, further comprising:	 transmitting the captured sight information to a server to identify objects included in the captured sight information: and receiving the processed data in relation to the objects from the server. [(object recognition {para 61} through server-client system {para 18, 45-47})] 

Candelore additionally teaches with respect to claim 8. The method of claim 1, wherein the content related to the sight information is displayed in a semi-transparent interface on the glass window of the vehicle, and wherein the semi-transparent interface comprises a transparent area and the display area for displaying the content. [(para 65, 67)] 

Candelore additionally teaches with respect to claim 9. The method of claim 1, wherein the displayed content corresponds to a transparent view of the glass window during the first time period [(para 50; also see para 54-58)]. 

Candelore additionally teaches with respect to claim 10. The method of claim 1, wherein the displayed content is calibrated based on at least one of a size of the glass window, a shape of the glass window,  and the sight information. [(Candelore “active displays can be configured with curvatures, shapes, sizes, and thicknesses appropriate for a vehicle window” para 48; “the processor 58 may present an image such as the example skier image 208 in a region 210 of the window display 50 such that the image 208 appears to be superimposed on the physical object 206. The region 210 in which the image 208 is presented may be based at least in part on data representing the orientation of the camera relative to the vehicle” {para 54})] 

Regarding Claim 4. Candelore teaches the method of claim 1, wherein the content related to the sight information is displayed in a user interface on the glass window of the vehicle, and wherein the user interface comprises a display area for displaying the content related to the [(para 3, 32, 40, 50)] and Tatsuhiro teaches displaying past recorded video [(para 43, 29)]  and Cho teaches a navigation area for displaying a passed time related to the displayed content [(Fig.7)] 


Cho additionally teaches with respect to claim 5 receiving the request comprises receiving information about the passed time from the user, and wherein the displayed content corresponds to the passed time. Content [(Fig. 7A, 8A;)] 
Rationally and motivation of combination is similar to claim 1.

Regarding Claims 11-13, 17-20: Please see the analysis of claims 1-3, 7-10
Regarding Claims 14-15: Please see the analysis of claims 4-5



Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Candelore in view of Tatsuhiro in view of Cho in view of Yun in view of Ryall.


With respect to claim 6 & 16. 
Candelore in view of Tatsuhiro in  view of Cho does not explicitly show comprising displaying a plurality of passed views on the glass window, wherein receiving the request comprises receiving selection of at least one passed view among the plurality of 

However, in the same/related field of endeavor, Ryall teaches displaying a plurality of passed views, wherein receiving the request comprises receiving selection of at least one passed view among the plurality of passed views, and wherein the displayed content corresponds to the selection of the at least one passed view[(Fog.2 column 5 lines 21-29 & 50-60)] 
Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts to enhance user experience.  


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2486